DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6 July 2021 has been entered.

 Response to Amendment
In the Applicant’s reply of 6 July 2021, the claims were amended. These amendments have been taken into account in drafting the present office action.

Claim Interpretation
The claims contain limitations that are directed to articles or products worked upon by the claimed apparatus. Specifically, the claims refer to a container and certain parts of the container. These limitations are only given patentable weight to the extent that they affect the structure of the claimed apparatus. See MPEP 2115; In re Otto, 312 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0052190 (“Frankenberger”).
Regarding claim 1, Frankenberger discloses a hydraulic blow molding apparatus (form-filling machine 1; see Figures 1 and 2 and paragraphs 6, 10, and 34-37) for forming a container (container 2; see Figure 1 and paragraph 35) from a preform (preform 3; see Figures 1 and 2 and paragraph 35), the hydraulic blow molding apparatus (1) comprising:
Id.), the container forming station (5) further including a mold (hollow mold 6; see Id.) configured to receive a preform (preform 3; see Figures 1 and 2 and paragraph 35) and having interior surfaces defining a container shape (see Figure 2), the container forming station (5) being configured to inject the liquid end product (molding fluid; see paragraph 37) into the preform (3) and expand the preform (3) into contact with the interior surfaces of the mold (6) to simultaneously form and fill a container (container 2; see Figure 1 and paragraph 35) with the liquid end product (molding fluid) (see paragraphs 6 and 10, which state that a treatment station expands and reshapes a preform into a container in a hollow mold and fills the container with a liquid), the container (2) being located within the container forming station (5) and being full of the liquid end product (molding fluid) (see Id.),
the hydraulic blow molding apparatus (1) further including a fluid tight seal (pre-closure 30; see Figure 3 and paragraph 38; Frankenberger discloses three different embodiments of the pre-closure 30 in Figures 3-5, respectively; the embodiments of Figures 4 and 5 have degasification or ventilation slots, but the embodiment of Figure 3 does not; further, paragraph 38 states that, in the embodiment of Figure 3, a minor negative pressure develops during cooling that keeps the pre-closure 30 on the outlet of the filled container; accordingly, it should be recognized that the pre-closure 30 of Figure 3 acts as a fluid tight seal) configured to be engaged with the container (2) while the container (2) is within the container forming station (5) (Frankenberger discloses 
wherein the seal (30) includes an axially extending ring (see Figure 3; also, note the perspective views of Figures 4 and 5), the axially extending ring being configured for fluid tight engagement with an axially extending inner surface of the container (2), and the fluid tight engagement being one of a press-fit or frictional engagement (see Figure 3, which shows that the outer surface of the ring is in contact with the inner surface of the container 2 along a vertical direction, i.e., the axial direction, which indicates at least a frictional engagement between these surfaces; further, this is the same arrangement disclosed by the Applicant; compare the Applicant’s Figure 12 with Frankenberger’s Figure 3, reproduced and marked up below; therefore, it is expected that the engagement between the ring and the inner surface in Frankenberger is fluid tight, just as in the Applicant’s arrangement; where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 


    PNG
    media_image1.png
    466
    303
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    251
    media_image2.png
    Greyscale


pressed into the outlet. See paragraph 13. In other words, Frankenberger teaches that a press fit can be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the axially extending ring of the pre-closure 30 for press-fit engagement with the inner surface of the container 2 since Frankenberger teaches that a press fit is suitable for such a connection. The use of a press fit would result in fluid tight engagement between the ring of the pre-closure 30 and the inner surface of the container 2, as claimed.

Regarding claim 2, Frankenberger discloses wherein a radially extending portion of the seal (30) extends one of completely or partially across a top sealing surface of the container (2) (see Figure 3).

Regarding claim 3, Frankenberger discloses wherein the seal (30) includes a radially extending disc closing a mouth defined by a finish of the container (2) (see Figure 3; also, note the perspective views of Figures 4 and 5).

Regarding claim 6, the apparatus of Frankenberger is capable of producing a container including a parting line located on an exterior surface of a finish of the container. See the Claim Interpretation section above and MPEP 2115. Also, note that a parting line will inherently be created on the container 2 of Frankenberger at least where mold parts 6a-c meet. The mold parts 6a and 6b shape a portion of the finish of the container 2. See Figure 2.
claim 7, the pre-closure 30 of Frankenberger includes a radial flange. See Figure 3. Also, note the perspective views of Figures 4 and 5. However, the radial flange appears to extend completely across the top sealing surface of the finish of the container, rather than less than completely across, as claimed.
As discussed in MPEP 2144.04(IV)(A), where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(B).
Since the pre-closure 30 of Frankenberger would not function differently if it only extended part of the way across the top sealing surface of the finish of the container, claim 7 is not patentably distinct from Frankenberger.

Regarding claim 8, the same logic applies as set forth with respect to claim 7.

Regarding claim 9, the apparatus of Frankenberger is capable of producing a container including a parting line located on a top sealing surface of the container. See the Claim Interpretation section above and MPEP 2115. Alternatively, the position of the parting line is determined by the shapes of the corresponding mold parts, and there is nothing in the record to indicate that changing the position of the parting line or the shapes of these mold parts produces a materially different result. See MPEP 2144.04(IV)(B) and (VI)(C), particularly In re Dailey, 357 F.2d 669, 149 USPQ 47 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to the parting line having a diameter that is greater than the diameter of the seal, please see the rejections of claims 7 and 8. Specifically, it is not inventive to modify the pre-closure 30 of Frankenberger such that it extends only part way across the top sealing surface of the container, and at least some of such corresponding pre-closure diameters would be less than the diameter of the parting line when the parting line is located on the top sealing surface.

Regarding claim 20, Frankenberger discloses wherein the seal (30) is configured for use with a cap attached and engaged with a finish of the container (2) (see paragraph 12, which states that the pre-closure can be taken back off the container prior to the placement of a final closure or remain on the container that will then be closed with a final closing cap).5 39862589.1

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger in view of U.S. Patent No. 4,098,053 (“Shank”).
Regarding claims 10-13, Frankenberger discloses a sealing mechanism (closure unit; see paragraph 38) configured to apply the seal (30) to a finish of the container (2) prior to removal of the container (2) from the forming station (5). As discussed above, since the pre-closure 30 is used to seal the container prior to transfer to the discharge unit (see paragraph 38), it should be recognized that this step occurs in the treatment station 5. Note the position of discharge star wheel 9, which can be seen in Figure 1 and is discussed in paragraph 35. See also paragraph 10.
However, Frankenberger does not disclose the details of the closure unit. Accordingly, Frankenberger does not disclose a sealing mechanism including a plug that is movable in a direction towards the finish of the container, the plug having an end configured to receive and retain the seal, as recited by claim 10. Further, Frankenberger does not disclose wherein the plug is coupled to an air source configured to apply a vacuum retaining the seal in engagement with the plug, as recited by claim 11, or wherein the air source is configured to provide pressurized air causing the seal to be released from the plug, as recited by claim 12. Frankenberger also fails to disclose wherein the plug is biased in the direction of the container, as recited by claim 13.
Shank is directed to a machine for capping containers. See column 1, lines 6-8. A pick-up arm 70 (i.e., a plug) with a cap gripping mechanism 72 (i.e., an end) sequentially picks up a cap 11 at a pick-up station 68 and deposits the cap 11 on an opening 13. See column 3, lines 51-65, and Figures 3 and 4. The cap gripping i.e., an air source) by means of a duct 92. When the bell-shaped portion 88 comes into contact with a flat top of the cap 11 and vacuum pressure is applied to the duct 92, the resulting vacuum created in the internal end cavity 90 holds the cap 11 against the bell-shaped portion 88. See column 4, lines 9-17, and Figure 4. The cap gripping mechanism 72 is resiliently mounted on the pick-up arm 70 by means of a spring 92 so that the pick-up mechanism 72 can retract into sleeve 94 mounted on the pick-up arm 70 when the can opening is encountered. See column 4, lines 18-24 and Figure 4. Once the pick-up arm 70 has oscillated to its cap depositing position, the cap 11 is released from the pick-up mechanism 72 by reversing the air flow in duct 92 to create positive pressure in cavity 90. See column 4, lines 25-29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the closure unit of Frankenberger in the manner described by Shank since Shank discloses that such structure is suitable for picking up and depositing caps on containers, which is the same function performed by the closure unit of Frankenberger. This would represent a combination of prior art elements according to known methods to yield predictable results. Specifically, one of ordinary skill in the art could have combined the claimed elements by known methods, each element in the combination merely performs the same function it does separately, and the results of the combination would have been predictable to one of ordinary skill in the art. See MPEP 2143(I)(A). Since the structure of Shank described above includes all the features of claims 10-13 not already present .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger in view of Japanese Patent Application Publication No. JP 57-123027 (“Saito”).
Regarding claim 14, Frankenberger does not explicitly disclose wherein the hydraulic blow molding apparatus is a one-step hydraulic blow molding apparatus.
Saito discloses a method for blow molding a container in which an annular parison 4 is extruded into an open mold 1. The mold 1 is closed, and the parison 4 is expanded using paint, for example, to form a plastic container 6. The filled container is then removed from the mold. See Figures 1-3 and the attached translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Frankenberger to operate as a one-step molding apparatus, as taught by Saito, since Saito discloses that such an arrangement saves time and labor. See the translation.

Response to Arguments
The Applicant's arguments filed 6 July 2021 have been fully considered, but they are not persuasive.
The Applicant argues that the pre-closure 30 of Frankenberger fails to meet the claim limitation that the seal includes an axially extending ring configured for fluid tight press-fit engagement or fluid tight frictional engagement with an axially extending inner radially extending portion of the pre-closure 30 with the container 2 that provides the fluid tight seal and keeps the pre-closure 30 on the container 2, not any engagement between the axially extending ring of the pre-closure 30 and the container 2.
The Examiner respectfully disagrees. Although the negative pressure does keep the pre-closure 30 on the container 2 in Frankenberger (see paragraph 38 of Frankenberger), Figure 3 of Frankenberger clearly shows that the ring of the pre-closure 30 is in contact with the inner surface of the container 2, just as in the Applicant’s arrangement. Therefore, as discussed above in the rejection of claim 1, it is expected that the ring of the pre-closure 30 is in at least frictional engagement with the inner surface of the container 2, as claimed.
Furthermore, given that a negative pressure develops in the container 2 during cooling due to the presence of the pre-closure 30 (see paragraph 38), it should be recognized that the engagement between the pre-closure 30 and the container 2 acts as a fluid tight seal. Otherwise, the negative pressure could not be maintained. Paragraph 38 also states that the pre-closure 30 prevents liquid from slopping out during transfer of the container 2. Figure 3 indicates that it is the engagement between the axially extending ring of the pre-closure 30 and the inner surface of the container 2 that provides the fluid tight seal.
Alternatively, given Frankenberger’s disclosure of using a plug pressed into the outlet of the container 2 as the pre-closure, it would have been obvious to one of ordinary skill in the art to have modified the ring of the pre-closure 30 of Figure 3 such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/John J DeRusso/Examiner, Art Unit 1744              

/MARC C HOWELL/Primary Examiner, Art Unit 1774